DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021, 11/19/2021, 06/23/2022, 09/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites the limitation “… wherein a robot is provided with a gripper configured to grip an object and an arm configured to move the gripper …”. However, a robot is already introduced at the beginning of the claim language (“A control method of controlling a robot, comprising …”). It is unclear if the applicant is referring to the same robot or two different robots. For the purpose of examination, the examiner considers both robots as being the same.
Appropriate correction is required.
Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham et al. (US 20190176326 A1) hereinafter Bingham.
Regarding claim 1, Bingham teaches a control apparatus of a robot (Para 0051, wherein the robotic system 100 may include processor(s) 102, data storage 104, and controller(s) 108, which together may be part of a control system 118) comprising:
 a state obtaining unit configured to obtain state observation data comprising flexible related observation data, which is observation data regarding a state of at least one of a flexible portion, a portion of the robot on a side where an object is gripped relative to the flexible portion, and a gripped object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), 
wherein the robot comprises: a gripper configured to grip an object (Abstract, Fig. 3, at least in para 0049, 0075, 0078 wherein the robot arm 200 includes a gripper used to grasp an object. “the sensor data may be used to center the gripper on an object to grasp during a visual servoing process”)
an arm configured to move the gripper (Fig. 3, para 0074-0075 wherein the robotic arm includes actuators to allow mobility of the entire arm including the gripper),
 and a physically flexible portion provided at least one of an intermediate position of the gripper, a position between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and an intermediate position of the arm;
 and a controller configured to control the robot (Para 0051, wherein the robotic system 100 may include controller(s) 108) so as to output an action to be performed by the robot to perform predetermined work on the object, in response to receiving the state observation data, based on output obtained as a result of inputting the state observation data obtained by the state obtaining unit to a learning model (At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object). “… image 1414 shows an object held by the robotic gripper after a successful grasp attempt…”; “In further examples, non-contact sensing may also be used to control a visual servoing process to center the gripper over an object. More specifically, a closed-loop control system may involve using vision information to sequentially adjust the gripper position. For instance, certain features (e.g., edges) may be extracted from infrared images that are captured at multiple points as the gripper position is adjusted. Based on how much the features move between successive images, the gripper position may be adjusted. In some examples, a machine learning model may take as input sensor data of multiple different modalities (e.g., infrared image data and time-of-flight depth data) to control a visual servoing process. In further examples, multimodal sensor data may be used as part of a position-based servoing process or a velocity-based servoing process”, 
the learning model being learned in advance through machine learning (Para 0164 wherein, “In some examples, a supervised learning model may be used that has been trained based on correctly identified observations”) and included in the controller (Para 0051 wherein “the robotic system 100 may include processor(s) 102, data storage 104, and controller(s) 108, which together may be part of a control system 118. The robotic system 100 may also include sensor(s) 112, power source(s) 114, mechanical components 110, and electrical components 116 …. Operations of the control system 118 may be carried out by the processor(s) 102. Alternatively, these operations may be carried out by the controller 108…”).
Regarding claim 7, Bingham teaches all the elements of claim 1. Bingham further discloses the control apparatus according to claim 1, wherein the flexible portion is positioned between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.
Regarding claim 13, Bingham teaches all the elements of claim 1. Bingham further teaches a robot system (Fig. 3) comprising:
 a robot (Fig. 3) comprising: 
a gripper configured to grip an object (Abstract, Fig. 3, at least in para 0049, 0075, 0078 wherein the robot arm 200 includes a gripper used to grasp an object. “the sensor data may be used to center the gripper on an object to grasp during a visual servoing process”); 
an arm configured to move the gripper (Fig. 3, para 0074-0075 wherein the robotic arm includes actuators to allow mobility of the entire arm including the gripper);
 a physically flexible portion provided at least one of an intermediate position of the gripper, a position between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and an intermediate position of the arm.; 
and the control apparatus according to claim 1 (see discussion regarding claim 1 above).
Regarding claim 14, Bingham teaches a robot (Fig. 3) comprising: 
a gripper configured to grip an object (Abstract, Fig. 3, at least in para 0049, 0075, 0078 wherein the robot arm 200 includes a gripper used to grasp an object. “the sensor data may be used to center the gripper on an object to grasp during a visual servoing process”)
an arm configured to move the gripper (Fig. 3, para 0074-0075 wherein the robotic arm includes actuators to allow mobility of the entire arm including the gripper),
 and a physically flexible portion provided at least one of an intermediate position of the gripper, a position between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and an intermediate position of the arm;
a sensor configured to detect a state of at least one of the flexible portion, a portion of the robot on a side where the object is gripped relative to the flexible portion, and a gripped object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”).
Regarding claim 15, Bingham teaches a control method of controlling a robot (Abstract), comprising:
 (i) obtaining state observation data comprising flexible related observation data regarding a state of at least one of a flexible portion, a portion of the robot on a side where an object is gripped relative to the flexible portion, and the gripped object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), 
wherein a robot is provided with a gripper configured to grip an object (Abstract, Fig. 3, at least in para 0049, 0075, 0078 wherein the robot arm 200 includes a gripper used to grasp an object. “the sensor data may be used to center the gripper on an object to grasp during a visual servoing process”) and 
an arm configured to move the gripper (Fig. 3, para 0074-0075 wherein the robotic arm includes actuators to allow mobility of the entire arm including the gripper), and 
comprises a physically flexible portion provided at least one of an intermediate position of the gripper, a position between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and an intermediate position of the arm; and
(ii) controlling the robot so as to output an action to be performed by the robot to perform predetermined work on the object, in response to receiving the state observation data, based on output obtained from the state observation data obtained in operation (i), by using a learning model (At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object). “… image 1414 shows an object held by the robotic gripper after a successful grasp attempt…”; “In further examples, non-contact sensing may also be used to control a visual servoing process to center the gripper over an object. More specifically, a closed-loop control system may involve using vision information to sequentially adjust the gripper position. For instance, certain features (e.g., edges) may be extracted from infrared images that are captured at multiple points as the gripper position is adjusted. Based on how much the features move between successive images, the gripper position may be adjusted. In some examples, a machine learning model may take as input sensor data of multiple different modalities (e.g., infrared image data and time-of-flight depth data) to control a visual servoing process. In further examples, multimodal sensor data may be used as part of a position-based servoing process or a velocity-based servoing process”,
learned in advance through machine learning (Para 0164 wherein, “In some examples, a supervised learning model may be used that has been trained based on correctly identified observations”).
Regarding claim 16, Bingham teaches all the elements of claim 15. Bingham further teaches a non-transitory computer-readable storage medium storing a program for controlling a robot, which when read an executed, causes a computer to perform operations according to the control method of claim 15 (Para 0011 wherein “[0011] In a further example, a non-transitory computer readable medium is disclosed having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions. The functions include controlling a robotic gripping device”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20190176326 A1) hereinafter Bingham, in view of Fujimoto (US 20210187737 A1) hereinafter Fujimoto.
Regarding claim 2, Bingham discloses all the elements of claim 1 including 
learning model (At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object) and 
predetermined work (At least in para 0149-0150 and 0178, “In further examples, non-contact sensing may also be used to control a visual servoing process to center the gripper over an object”) as well as 
a controller comprising learning model (Para 0051 wherein “the robotic system 100 may include processor(s) 102, data storage 104, and controller(s) 108, which together may be part of a control system 118. The robotic system 100 may also include sensor(s) 112, power source(s) 114, mechanical components 110, and electrical components 116 …. Operations of the control system 118 may be carried out by the processor(s) 102. Alternatively, these operations may be carried out by the controller 108…”).
Bingham further teaches having a plurality of machine learning models (Para 0049 wherein “Sensor data from one or more non-contact sensors on the palm of a robot gripper may also be used for other applications besides grasp failure detection. Such applications may involve heuristics-based approaches and/or machine learning models”). 
However, Bingham fails to disclose that the predetermined work comprises a plurality of motion primitives, and the learning models corresponds to the plurality of motion primitives.
Fujimoto teaches the predetermined work comprises a plurality of motion primitives (Para 0037, 0042-0044 wherein the task of cooking a rolled omelet includes plurality of tasks executed by the robot arm. “For example, the reinforcement learning model 251 is a reinforcement learning model that causes the robotic arm to execute a task of “cooking a rolled omelet” which includes a plurality of tasks. Each of the lower-layer reinforcement learning models causes the robotic arm to execute a corresponding one of individual tasks such as a task 401 of “cracking an egg”, a task 402 of “sprinkling salt”, a task 403 of “pouring oil into a frying pan”, a task 404 of “pouring the egg into the frying pan”, and the like”).
Fujimoto further teaches the learning models corresponds to the plurality of motion primitives (Para 0037, 0042-0044 wherein various reinforcement models are used to execute the tasks). “… each of the task 402 of “sprinkling salt”, the task 403 of “pouring oil into a frying pan”, and the like is associated with corresponding lower-layer reinforcement learning models to execute the task”; “The hierarchical relationship of the reinforcement learning models can be predetermined, for example, as shown in FIG. 6, and can be included in the model information DB as information of the hierarchical structure in which the reinforcement learning models are positioned. For example, the reinforcement learning models such as the task 501 of “grasping an egg”, the task 502 of “cracking the eggshell”, the task 503 of “putting the cracked egg into a container”, and the like described above can be positioned at a layer lower than the layer of the reinforcement learning model for the task 401 of “cracking an egg”). 
Fujimoto further teaches that Fujimoto’s invention is also applicable to other cases involving plurality of tasks (Para 0083 wherein “the present invention is also applicable to a case where tools of different sizes and shapes are used to fasten a bolt and to remove a nut from the bolt. In a case where tools of different sizes and shapes are used to fasten a bolt and to remove a nut from the bolt. In a case where a task including such a plurality of processes is to be performed, for example, different reinforcement learning models each used …”).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bingham’s teachings of having learning model corresponding to predetermined task to incorporate Fujimoto’s teaching of having plurality of motion primitives and plurality of learning models corresponding to plurality of motion primitives. Doing so would improve efficiency and highly accurate learning can be performed (Para 0094 wherein “According to this embodiment, since learned models can be used as lower-layer learning models when learning is to be performed by an upper-layer learning model, the learning can be performed efficiently, and highly accurate learning can be performed because the learning of all of the models will not be performed simultaneously”). 
Regarding claim 8, modified Bingham teaches all the elements of claim 2. Bingham further discloses the control apparatus according to claim 2, wherein the flexible portion is positioned between the gripper and the arm (Bingham, Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.

Claim 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20190176326 A1) hereinafter Bingham, and Fujimoto (US 20210187737 A1) hereinafter Fujimoto, in view of Terasawa et al. (WO 2020075423 A1) hereinafter Terasawa.
Regarding claim 3, modified Bingham discloses all the elements of claim 2 including:
plurality of motion primitives that control the robot so as to perform an action (Fujimoto, Para 0037, 0042-0044 wherein various reinforcement models are used to execute the tasks), where
 the gripper or the object gripped by the gripper is brought into contact with or is near its environment (Bingham, At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object).
However, modified Bingham fails to disclose at least one or more constraining motion primitives that control the robot so as to perform an action while maintaining a constrained state.
Terasawa teaches a method for controlling a robot apparatus with a gripper (Abstract, page 4, 5th para and Fig. 1) that includes constrained motion primitive that control the robot so as to perform an action while maintaining a constrained state (Page 4, 8th para and 2nd last para, wherein the drive unit controls the movement while complying with a constrained condition of keeping horizontal to execute the operation of placing the cup on the desk). “For example, the arm control unit 45 controls the drive unit 33 along the movement trajectory to comply with the constraint condition “keep horizontal” with respect to the cup gripped by the gripping unit 32, while the task “cup is controlled”. Put it in. " As a result, the arm control unit 45 can execute the operation of placing the cup held by the holding unit 32 on the desk so as not to spill the water contained in the cup held by the holding unit 32”. 
Terasawa also teaches using machine learning while setting constraint conditions (Terasawa, page 1, claim 5). Furthermore, Terasawa also teaches that the constraint condition is not limited to the abstract concept of keeping it horizontal, but it is also possible to set specific numerical values such as the volume of sound, speed, acceleration, joint angle, and the degree of freedom of the robot (Page 6, 4th para).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Bingham’s teachings of plurality of motion primitives that control the robot so as to perform an action to incorporate Terasawa’s teaching of having at least one or more constraining motion primitives that control the robot so as to perform an action while maintaining a constrained state. Doing so would improve the planned motion trajectory (Terasawa, page 2, 13th para wherein “… the robot apparatus 10 can determine the constraint condition by using the task information and the object information and can plan the motion trajectory using the determined constraint condition, so that the constraint condition can be determined without excess or deficiency. The accuracy of the planned motion trajectory can be improved”).
Regarding claim 4, modified Bingham teaches all the elements of claim 3. As disclosed and incorporated earlier, modified Bingham teaches learning model (Bingham, At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object) corresponding to the constrained motion primitive (Terasawa, Page 4, 8th para, wherein the drive unit controls the movement while complying with a constrained condition of keeping horizontal to execute the operation of placing the cup on the desk) is learned through learning processing in which a state space and an action space are subjected to dimension reduction (Page 4, 8th para and 2nd last para, Page 6, 4th para wherein the degrees of freedom is reduced corresponding to the robot operation space. “… if the robot has many degrees of freedom and you want to reduce the search space, you can efficiently search the motion planning algorithm by setting the constraint conditions strictly”; “The constraint condition is not limited to the abstract concept of keeping it horizontal, but it is also possible to set specific numerical values such as the volume of sound, speed, acceleration, joint angle, and the degree of freedom of the robot”).
Regarding claim 9, modified Bingham teaches all the elements of claim 3. Bingham further discloses the control apparatus according to claim 3, wherein the flexible portion is positioned between the gripper and the arm (Bingham, Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.
Regarding claim 10, modified Bingham teaches all the elements of claim 4. Bingham further discloses the control apparatus according to claim 4, wherein the flexible portion is positioned between the gripper and the arm (Bingham, Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.

Claim 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham et al. (US 20190176326 A1) hereinafter Bingham, in view of Terasawa et al. (WO 2020075423 A1) hereinafter Terasawa.
Regarding claim 5, Bingham teaches all the elements of claim 1 including learning model (At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object). Bingham also teaches that the learning model outputs actions, for an entire operation not divided into a plurality of motion primitives or for one motion primitive (At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object). “… image 1414 shows an object held by the robotic gripper after a successful grasp attempt…”; “In further examples, non-contact sensing may also be used to control a visual servoing process to center the gripper over an object. More specifically, a closed-loop control system may involve using vision information to sequentially adjust the gripper position”),
where the gripper or the object gripped by the gripper is in contact with or near the environment (Bingham, At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object).
However, Bingham fails to teach an action such that an operation is performed while maintaining a constrained state.
Terasawa teaches a method for controlling a robot apparatus with a gripper (Abstract, page 4, 5th para and Fig. 1) that includes constrained motion primitive that control the robot so as to perform an action while maintaining a constrained state (Page 4, 8th para and 2nd last para, wherein the drive unit controls the movement while complying with a constrained condition of keeping horizontal to execute the operation of placing the cup on the desk). “For example, the arm control unit 45 controls the drive unit 33 along the movement trajectory to comply with the constraint condition “keep horizontal” with respect to the cup gripped by the gripping unit 32, while the task “cup is controlled”. Put it in. " As a result, the arm control unit 45 can execute the operation of placing the cup held by the holding unit 32 on the desk so as not to spill the water contained in the cup held by the holding unit 32”. 
Terasawa also teaches using machine learning while setting constraint conditions (Terasawa, page 1, claim 5). Furthermore, Terasawa teaches that the constraint condition is not limited to the abstract concept of keeping it horizontal, but it is also possible to set specific numerical values such as the volume of sound, speed, acceleration, joint angle, and the degree of freedom of the robot (Page 6, 4th para).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bingham’s teachings of learning model that outputs action to incorporate Terasawa’s teaching performing an action while maintaining a constrained state. Doing so would improve the planned motion trajectory (Terasawa, page 2, 13th para wherein “… the robot apparatus 10 can determine the constraint condition by using the task information and the object information and can plan the motion trajectory using the determined constraint condition, so that the constraint condition can be determined without excess or deficiency. The accuracy of the planned motion trajectory can be improved”).
Regarding claim 6, modified Bingham teaches all the elements of claim 5. As disclosed and incorporated earlier, modified Bingham teaches learning model regarding control of the robot (Bingham, At least in para 0149-0150 and 0178, wherein machine learning model takes image data from camera regarding the object to be grasped and controls a visual servoing process to center the gripper over an object)  while maintaining the constrained state (Terasawa, Page 4, 8th para, wherein the drive unit controls the movement while complying with a constrained condition of keeping horizontal to execute the operation of placing the cup on the desk) is learned through learning processing in which a state space and an action space are subjected to dimension reduction (Page 4, 8th para and 2nd last para, Page 6, 4th para wherein the degrees of freedom is reduced corresponding to the robot operation space. “… if the robot has many degrees of freedom and you want to reduce the search space, you can efficiently search the motion planning algorithm by setting the constraint conditions strictly”; “The constraint condition is not limited to the abstract concept of keeping it horizontal, but it is also possible to set specific numerical values such as the volume of sound, speed, acceleration, joint angle, and the degree of freedom of the robot”).
Regarding claim 11, modified Bingham teaches all the elements of claim 5. Bingham further discloses the control apparatus according to claim 5, wherein the flexible portion is positioned between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.
Regarding claim 12, modified Bingham teaches all the elements of claim 6. Bingham further discloses the control apparatus according to claim 6, wherein the flexible portion is positioned between the gripper and the arm (Fig. 3, 5, para 0095 wherein the gripping device includes a spring 506 fixed to the base of the gripping device), and 
the flexible related observation data comprises at least one of: 
force-related sensing data related to a force taken on by the gripper from the object; 
at least one of a position, speed, orientation, and angular velocity of a change in orientation of the gripper; 
at least one of a relative distance and a relative angle between the gripper and the arm; 
force-related sensing data related to a force taken on by the flexible portion; and 
data that is based on a captured image of at least one of the object (Para 0149 and 0150 wherein the images captured using a camera shows an object being held by the robotic gripper. “Image 1412 again shows an environment containing an object for a robotic gripper to attempt to grasp. In this case, image 1414 shows an object held by the robotic gripper after a successful grasp attempt. Each of image 1412 and 1414 may be again collected from a sensor remote from the gripper. Image 1416 is another microcamera image from the camera in the palm of the gripper after the successful grasp attempt”), the gripper, and the flexible portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gildert (US 20170305014 A1) teaches a robotic device with gripper that includes machine learning model that generates control information to take action by robot using environment sensor information.
Bai (US 20210107157 A1) teaches robotic system that utilizes the machine learning model(s) in performance of the task(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664